             Case 2:20-cv-00855-CB Document 7 Filed 08/06/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALVIN R. SIMMONS,                              )
                                               )
                       Plaintiff,              )       Civil Action No. 20-855
                                               )
        v.                                     )       Judge Cathy Bissoon
                                               )
MARKET DISTRICT and                            )
OSA GLOBILE PROTECTION,                        )
                                               )
                       Defendants.             )

                                    ORDER DISMISSING CASE

        On June 10, 2020, Alvin Simmons (“Plaintiff”) filed a Motion for Leave to Proceed in

Forma Pauperis, (Doc. 1), along with a Complaint (Doc. 1-1). Plaintiff’s Motion was granted

and his Complaint filed on June 12th, (“Complaint,” Doc. 3).

        After granting the right to proceed in forma pauperis, a court must review a plaintiff’s

allegations and dismiss his or her lawsuit if: (a) the allegation of poverty is untrue; (b) the action

is frivolous; (c) the complaint fails to state a claim; or (d) the action seeks money damages from

an immune defendant. 28 U.S.C. § 1915(e)(2); Atamian v. Burns, 236 F. App’x 753, 755 (3d

Cir. 2007) (“[T]he provisions of § 1915(e) apply to all in forma pauperis complaints.”). In

performing this review, the court construes a pro se plaintiff’s complaint liberally in favor of him

or her. Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

        Additionally, federal courts are courts of limited jurisdiction, and this Court can exercise

subject matter jurisdiction over this action only it presents a claim which arises “under the

Constitution, law, or treaties of the United States,” 28 U.S.C. § 1331, or if there is diversity of

citizenship between the parties and the amount in controversy exceeds $75,000, 28 U.S.C. §

1332.



                                                   1
           Case 2:20-cv-00855-CB Document 7 Filed 08/06/20 Page 2 of 3




       As best the Court can discern, Plaintiff alleges that he was harassed and his civil rights

were violated on a visit to a Giant Eagle Market District supermarket. (Id.) Specifically, it

appears Plaintiff is alleging that the security at the supermarket stated they would “hit me to the

ground” and “shoot him” in the face. (Id.) Plaintiff states that the store manager acted out of

hate towards him. (Id.) He elaborates on these points in a standalone page at the end of the

Complaint, stating that he has an (unspecified) medical condition and was made to feel unsafe by

the Defendants while food shopping, including because there were violations of social distancing

norms recommended due to the current public health crisis. (Id. at 6.) As for jurisdiction,

Plaintiff did not indicate a basis for this Court to hear his case, and in fact drew a line through the

section regarding diversity jurisdiction. (Id. at 3.)

       The Court finds Plaintiff’s substantive allegations are insufficient to establish

jurisdiction. 1 Plaintiff’s claims most clearly resonate in tort—a matter of state law. While

Plaintiff invokes his “civil rights” and violations to his “health and life,” he does not cite to any

federal statute(s) or otherwise suggest there is a basis for jurisdiction 2 The Court finds these

vague allegations fail to raise questions of federal law, and, therefore, cannot give rise to this

Court’s jurisdiction. 3 See Arbaugh v. Y&H Corp., 546 U.S. 500, 513 n.10 (2006) (“A claim



1
   While the Complaint is silent as to the citizenship of either Defendant, Plaintiff does identify a
specific Market District store located in Pittsburgh, PA. Moreover, Plaintiff’s action of striking
through the section of the form complaint related to diversity jurisdiction is sufficient for the
Court to conclude this is not the basis for jurisdiction. See In re Community Bank of N. Va.
Mortg. Lending Practices Litig., 911 F.3d 666, 671–72 (3d Cir. 2018) (“The burden of
demonstrating that a case falls within the jurisdiction of the federal court rests upon the party
asserting jurisdiction.”).
2
   Plaintiff cites no Constitutional provisions and neither Defendant is a state actor.
3
   The Court views Plaintiff’s vague allegations through the lens of its experience with other,
frivolous actions filed by him and dismissed as frivolous or for lack of jurisdiction. See, e.g.,
Simmons v. Allegheny Hosp. & Emergency Dep’t, 2018 WL 5257617 (W.D. Pa. Oct. 22, 2018)
(dismissing case for lack of subject matter jurisdiction); Simmons v. Allegheny Health Network
Hosp., Civil No. 18-993, at Doc. 3 (W.D. Pa.) (same); see also Simmons v. Allegheny Hosp. &
                                                   2
            Case 2:20-cv-00855-CB Document 7 Filed 08/06/20 Page 3 of 3




invoking federal-question jurisdiction . . . may be dismissed for want of subject-matter

jurisdiction if it is not colorable, i.e., if it is ‘immaterial and made solely for the purpose of

obtaining jurisdiction’ or is ‘wholly insubstantial and frivolous.’”) (quoting Bell v. Hood, 327

U.S. 678, 682–83 (1946)).

        As the allegations in Plaintiff’s Complaint do not confer jurisdiction on this Court and

amendment would be futile, the Court must dismiss this action pursuant to section 1915(e)(2) for

lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Compare

Jones v. Mirza, 685 F. App’x 90, 92–93 (3d Cir. 2017) (dismissing appeal as frivolous where

there was no diversity jurisdiction and factual allegations “make clear” that the plaintiff was

asserting state and criminal claims against the defendants).

        For the reasons set forth above, Plaintiff’s Complaint (Doc. 3) is DISMISSED pursuant

to 28 U.S.C. § 1915(e)(2), as there is no basis for the Court to assert jurisdiction over the subject

matter of this action. 4 In light of this conclusion, the pending Motion to Dismiss, (Doc. 4), is

DENIED AS MOOT.

        IT IS SO ORDERED.

August 6, 2020                                          s\Cathy Bissoon
                                                        Cathy Bissoon
                                                        United States District Judge
cc (via Electronic Filing):
Counsel of Record

cc (via First-Class U.S. Mail):
Alvin R. Simmons
4400 Centre Ave.
Pittsburgh, PA 15213


Emergency Dep’t, 2018 WL 5257617, at *2 n.1 (Plaintiff has a “lengthy history of frivolous or
unmeritorious litigation in this Court, including at least 21 civil actions filed in the Western
District of Pennsylvania.”).
4
  This dismissal is without prejudice to Plaintiff filing any claim in state court.
                                                    3
